Citation Nr: 0515628	
Decision Date: 06/09/05    Archive Date: 06/21/05

DOCKET NO.  94-32 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury with headaches.

2.  Entitlement to service connection for a disability of the 
knees.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1968.
This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri. 

The March 2000 Board remand to the RO included other issues 
in addition to service connection for the neck and knee 
disabilities.  The Board remand in April 2004 was limited to 
the issues of service connection for neck and knee 
disabilities as the Board resolved the remaining issues in a 
decision at that time.  The case has recently been returned 
to the Board for appellate consideration.


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
establish a relationship on any basis between the current 
disability of the neck with headaches and the veteran's 
military service nor does the evidence establish that 
arthritis was manifested to a compensable degree during the 
first post-service year.

2.  There is currently no diagnosis of a disability of the 
left knee and the competent and probative medical evidence 
does not establish a relationship on any basis between the 
degenerative joint disease of the right knee and the 
veteran's service or establish that such degenerative joint 
disease was manifested during the first post-service year.  


CONCLUSIONS OF LAW

1.  A neck disability, claimed as residuals of a neck injury 
with headaches, was not incurred in or aggravated by service 
and arthritis may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304, 3.307, 3.309 (2004).

2.  A disability of the knees was not incurred in or 
aggravated by service and arthritis of the right knee may not 
be presumed to have been so incurred or aggravated.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) that became 
law in November 2000 applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).  The 
holding in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) explained that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) (usually the RO) decision on a 
claim for VA benefits.  In this case, the initial AOJ 
decision was made before the VCAA notice was issued regarding 
service connection for neck and knee disorders.  However, 
this is not prejudicial in view of the actions the RO 
completed as will be discussed below.

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate a claim. Collectively, the content of the 
September 1992 duty to assist letter in essence invited the 
submission of any information the veteran felt would be 
helpful.  Early rating decisions in February 1993, September 
1993, and April 1994; the statement of the case (SOC) in June 
1994 and the supplemental statements of the case (SSOCs) in 
September 1995, April 1999, August 1999, July 2003 and 
January 2005 addressed the elements needed to establish 
service connection.  In addition, in letters from the RO to 
the veteran dated in February 2003 and August 2003, he was 
specifically notified of the provisions of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining evidence.  Although the 
representative argued in April 2005 that the veteran had not 
received adequate VCAA notice, the above-mentioned 
correspondence collectively gave him substantial information 
as to the type of evidence he needed to submit and the 
presentation met the required specificity.  Although the 
representative relies upon the holding in Huston v. Principi, 
17 Vet. App. 195 (2003) for support, the Board finds this 
argument unpersuasive.  

For example, with respect to the content of a VCAA notice, 
the decision in Pelegrini II held, in pertinent part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." as provided in 38 C.F.R. 
§ 3.159(b)(1).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This specificity of notice was substantially 
complied with in the two VCAA notice letters.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 regarding harmless error.  The VCAA 
corerspondence as a whole addressed all aspects of the 
requisite notice.  Moreover the SSOCs that followed the 
enactment of the VCAA further highlighted the requisite 
notice elements and collectively all correspondence providing 
VCAA related information properly conveyed to a claimant the 
essence of the regulation.   See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005)

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
a benefit under a law administered by the Secretary of 
Veterans Affairs, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  In this regard, the veteran's service 
medical records are associated with the claims file and the 
RO obtained other federal medical records and VA medical 
records identified by the veteran.  In addition, the veteran 
has been afforded a VA examination for the purpose of 
assessing the relationship between his claimed neck and knee 
disorders and his military service. The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide either issue on appeal.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of this issue on appeal has been obtained. 
Accordingly, the case is ready for appellate review.

The representative directed additional argument to the duty 
to assist element in disputing the adequacy of the October 
2004 VA examination.  The Board finds the argument without 
merit.  For example the VA examiner clearly identified a 
substantial amount of evidence from the federal prison system 
that the Board observes accounts for most of the evidence in 
the multi volume claims file.  Thus the argument that it was 
"clear" the claims file was not reviewed appears to be 
inaccurate in view of the examiner's narrative.  The examiner 
stated the record showed only recent neck and knee complaints 
in relation to the time of military service, which 
undoubtedly indicates the examiner reviewed the record.  
Moreover, the examination clearly included X-rays although 
the representative argues it did not.  

As for the argument that the examiner did not consider the 
provisions of section 1154(b), whether the examiner saw the 
service records is not crucial since there was no dispute as 
to whether the veteran had sustained the injury for the 
purposes of the opinion.  The opinion was grounded in the 
absence of symptomatology for many years and thus the 
examiner appeared to accept the history of injury and weighed 
it against the history of treatment the veteran reported and 
as shown in the record.  Therefore the Board rejects the 
argument that the development completed pursuant to the April 
2004 Board decision, in particular the conduct of the VA 
examination in October 2004 did not comply with the holding 
in Stegall v. West, 11 Vet. App. 268 (1998) or the duty to 
assist provisions of the VCAA.  

Accordingly, the Board finds that VA has satisfied the 
notification and duty to assist provisions of the law and no 
further actions pursuant to the VCAA need be undertaken on 
the veteran's behalf.  Therefore the Board concludes that 
adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  


Factual Background

The veteran's military personnel records show that he served 
in Vietnam from March 1967 to March 1968 and received the 
Purple Heart for "wounds from a mine in the shoulder" he 
received on April 1, 1967. 

An entry in his service medical records dated April 1, 1967 
reports he was involved in a mine explosion and mentions a 
minor abrasion of the right shoulder.  He was seen for follow 
up of this injury on the following two days.  The subsequent 
clinical record entries dated from May 1967 through November 
1967 are directed to treatment for other disorders and do not 
mention the neck, headaches or the knees.  

The report of his medical examination in late February 1968 
for separation shows a normal clinical evaluation for the 
neck, the spine, the knees and that no pertinent entry was 
recorded in the summary of defects and diagnoses.  The 
medical history showed no past or present history of any knee 
or head injury, frequent or severe headache or recurrent back 
pain.  A statement the veteran signed indicated there had 
been no change in his medical condition since the 
examination.  

In August 1992 the VA received the veteran's initial claim 
for service connection for a neck injury and recurrent 
headaches reported as the result of an incident in April 1967 
when a truck ran over a mine.  He reported the history of 
treatment consisted of that which he received in the military 
service and he identified several persons who had 
information.  In a statement supplementing the application he 
recalled being thrown from a fuel tanker that ran over a land 
mine, receiving shrapnel throughout his body and being 
treated and released to light duty for one or two weeks.  

The lay statements from two individuals indicated they had 
known the veteran since the late 1980's.  His former spouse 
related she met the veteran in 1969 and during their marriage 
form 1977 to 1990 he often spoke of health problems from his 
time in Vietnam.  The veteran wrote in June 1993 that the 
force of the explosion threw him from the vehicle, that he 
received shrapnel wounds scattered through his body and that 
the injuries included the neck and knees.  He stated as time 
went on his injuries got better but have never gone away.  

On the VA examination in January 1994, he told the examiner 
of pain in the neck and both knees from the land mine 
incident and that thereafter the neck and knees continued to 
bother him.  The examiner found limitation of motion of the 
neck and reported no abnormality of either knee but noted a 
little bit of tenderness distal to each patella.  Radiology 
studies for the knees were read as showing no abnormality and 
for the neck there was minimal spurring at the lower cervical 
spine.  The examiner's diagnostic assessment included muscle 
tension contraction-type headaches and probable arthritic 
changes causing some decreased range of motion in the neck.  

The veteran recalled in his August 1994 substantive appeal 
that he mentioned neck and knee pain complaints to the 
medical examiners that treated him after the land mine 
explosion but they told him he would be hurting for about a 
week from the concussion from the explosion.  He recalled 
that the neck and the knees never returned to normal and he 
started having stiff neck and headaches and aching knees that 
continued after he returned to the United States.  In June 
and July 1995 statements, service comrades recalled his knee 
and neck pain problems after the land mine explosion.  
However, as noted, the service medical records after the 
explosion injury did not refer to the neck or the knees.

Medical records developed during his confinement begin in 
1993 and mention cervical arthritis and headaches.  Medical 
examinations in March 1993 and June 1995 were unremarkable 
regarding the knees.  The March 1993 examination noted a 
history of combat trauma to the head, shoulders and neck and 
post cervical spine trauma was listed in the summary of 
defects and diagnoses.  He reported to an examiner in late 
1993 that he had cervical arthritis from an injury in 
Vietnam.  The medical history on reexamination in 1996 noted 
knee pain from arthritis and history of neck injury, constant 
stiff neck and tension headache.  Other clinical record 
entries in mid 1996 that noted past medical history for the 
veteran did not mention a disability of the knees.

The records received from the Social Security Administration 
(SSA) included an October 1998 examination wherein the 
veteran gave a history of being blown out of a vehicle in 
Vietnam, a neck problem and headaches and that he thought the 
problems were now related to that period of time.  According 
to the report he had had no injuries about the knees.  The 
examiner did not report any diagnosis for either knee but 
noted no impairments could be found and that the right knee 
X-ray was negative for degenerative disease.  The examiner 
noted the cervical spine changes identified on X-ray were 
mild.

VA outpatient records included a September 1998 entry that 
mentioned arthralgia of the knees that was questioned as due 
to old injury.  It was noted the veteran reported bilateral 
knee aching that was chronic and that he used Tylenol in the 
past with fair relief.  A physical examination had no 
objective findings or impression reported for either knee. 

The veteran's hearing testimony in 1998 was consistent with 
his previous written recollections regarding the nature and 
extent of the injuries he sustained in the land mine 
explosion.  

The veteran gave the VA examiner in October 2004 the history 
of injury to the knees and the neck in Vietnam and the 
treatment he received thereafter before being returned to 
duty.  The examiner referred to other information from the 
record that contained relevant history and noted the veteran 
stated that since leaving military service he had not had any 
formal medical evaluation or treatment for the knees or the 
neck.  X-ray of the cervical spine revealed degenerative 
disease with mild straightening of the cervical lordosis.  
For the knees there was mild medial joint space narrowing on 
the left and mild degenerative joint disease on the right.   
The examiner's impression was chronic pain of the cervical 
spine and the knees of unknown etiology.

The examiner stated the veteran's records had been reviewed 
and that there was no conclusive tie in between the injuries 
that he sustained in 1967 and his present complaints.  The 
examiner stated that active duty medical records were not 
apparently available to him and that the records from the 
federal penitentiary comprised most of the records on file.  
According to the examiner these records noted neck problems 
in the 1990's but there was no connection between the neck 
symptoms first noted at that time the events that occurred in 
1967.  The examiner could not find evidence that the veteran 
ever complained of problems with his knees until quite 
recently.  Because of the above, it was the examiner's 
opinion that it was very unlikely or less than likely that 
the veteran's current cervical spine and knee problems were a 
direct result of his military experience.  The examiner found 
that the veteran's headaches may well be secondary to the 
neck problem but the neck problem was probably not related to 
the 1967 land mine explosion.  


Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the rebuttable presumption 
provisions of § 3.307 are also satisfied.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Such evidence 
must be medical unless it relates to a condition as to which, 
under the CAVC's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A lay person 
is competent to testify only as to observable symptoms.  See 
Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  A layperson 
is not, however, competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  In Voerth v. 
West, 13 Vet. App. 117 (1999), the CAVC held that the 
appellant had not submitted medical evidence providing a 
nexus between an in-service injury and a current disability.  
The CAVC held that where a claimant's personal belief, no 
matter how sincere, was unsupported by medical evidence, the 
personal belief cannot form the basis of a claim.

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  The CAVC has further determined that chronicity 
was not demonstrated when the sole evidentiary basis for the 
asserted continuous symptomatology was the sworn testimony of 
the appellant himself and when "no" medical evidence 
indicated continuous symptomatology.  McManaway v. West, 13 
Vet. App. 60, 65 (1999) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-97).

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value, of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and 
cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 
(1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (where it was held that, in a case where the claimant 
was also a physician, and therefore a medical expert, the 
Board could consider the appellant's own personal interest) 
citing Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(holding that while interest in the outcome of a proceeding 
"may affect the credibility of testimony it does not affect 
the competency to testify" (citations omitted)).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) competent 
evidence of a current disability (a medical diagnosis); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); and (3) a 
nexus between the in-service disease or injury and the 
current disability (medical evidence); Grottveit v. Brown, 
5 Vet. App. 91. 93 (1993).  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Regarding the left knee, the Board cannot overlook that that 
there currently exists no diagnosis of a disability for the 
left knee.  The recent VA examination did not contain a 
clinical or radiology diagnosis of a disability as 
distinguished from the right knee.  The legal precedent holds 
that entitlement to service-connected benefits is limited to 
cases where there is a current disability.  "In the absence 
of proof of a present disability, there can be no valid 
claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Pain per se is not a chronic acquired disability upon which 
to predicate a grant of service connection.  Sanchez-Benitez 
v. West, 13 Vet. App. 282 (1999).  Arthralgia, mentioned in a 
VA record in 1998 regarding the knees is defined as pain in a 
joint.  Dorland's Illustrated Medical Dictionary, 140 (28th 
ed. 1994).  

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection.  He has the 
disabilities at issue for the cervical spine and the right 
knee, identified as arthritis (synonymous with degenerative 
joint disease).  He does not satisfy the other two 
requirements for prevailing on a claim for service connection 
that is grounded in the application of section 1154 and its 
implementing regulation.  

In Caluza, 7 Vet. App. at 507-08 (citing Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994)) it was emphasized that 38 
U.S.C.A. § 1154(b) relaxed the evidentiary requirements for 
adjudication of certain combat-related VA-disability-
compensation claims by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Further, it was 
stated that as a result, the lay or other evidence would be 
accepted as sufficient proof of service incurrence or 
aggravation unless there is clear and convincing evidence 
that the disease or injury was not incurred or aggravated in 
service.  

The Federal Circuit in Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996) set out a three-step analysis for applying 38 
U.S.C.A. § 1154(b).  First, it must be determined that there 
is "satisfactory lay or other evidence of service incurrence 
or aggravation" of disease or injury due to combat.  Second, 
it must be determined whether such evidence is "consistent 
with the circumstances, conditions or hardships of such 
service."  If both of these inquiries have been answered in 
the affirmative, then a factual presumption arises that the 
disease or injury is service connected.  The third step of 
the analysis is to determine whether the government has 
rebutted the established presumption of in service incurrence 
by "clear and convincing evidence to the contrary." Id at 
392-93.  Clear and convincing evidence means evidence that 
provides a "reasonable certainty" of the truth of the fact 
in controversy.  See, Vanerson v. West, 12 Vet. App. 254, 258 
(1999).  

In Libertine v. Brown, 9 Vet. App. 521, 524-25 (1996), the 
holding was that the Collette Court's decision supplemented 
the Caluza medical nexus analysis, but that in certain cases 
lay evidence would satisfy the first step under Collette.   
In Clyburn v. West, 12 Vet. App. 296, 303 (1999), the CAVC 
affirmed the principle that section 1154(b) does not provide 
a substitute for medical nexus evidence and present 
disability of the neck and the knees.  On this point the 
Board observes that the holding in Huston, 17 Vet. App. at 
205-06 approves the principle in Clyburn that competent nexus 
evidence is required in a claim grounded in section 1154. 

Upon review of the record with this framework for analysis in 
mind, the Board finds the record does not support the claims 
for service connection in light of the medical evidence and 
the presumed credible evidence from the veteran.  One cannot 
reasonably dispute the combat record in this case in view of 
the award of the Purple Heart for injury reportedly sustained 
at the time in the reported incident.  There is service 
record evidence of a wound having been sustained in April 
1967 although the service medical records do not confirm more 
than an abrasion of the right shoulder.  Thus with respect to 
the first element in the analysis the Board will accept that 
there is no clear and convincing evidence to rebut the 
claimed injury to the neck and the knees during service.  
However, the Board has not overlooked the claimed 
disabilities were not reported in service medical records and 
that the separation examination contradicts the appellant's 
assertion of ongoing knee and neck problems, and the SSA 
examination in 1998 also contradicts the veteran's assertion 
regarding the knees.  

However simply meeting the element of an injury does not 
alone establish entitlement to service connection.  The 
standard of review as applied to the facts of the veteran's 
case supports the conclusion that the competent evidence 
preponderates against service connection as the claim fails 
on the crucial element of medical nexus for which there is no 
liberalized application of the well-established principle.  
The Board previously noted and discussed the representative's 
objections to the adequacy of the VA examination in 2004.  It 
is noteworthy that a decade earlier a VA examiner accounted 
for the history as provided by the veteran regarding a neck 
and knee injury during military service.  There was no nexus 
for the cervical spine disability reported at that time and 
the examiner did not identify a disability of either knee.  
The VA examiner in 2004 appeared to base the opinion 
regarding a nexus to service upon a review of the record 
which supported the examiner's observation of no medical 
treatment for either the neck or the knees until many years 
after military service.  In fact the veteran had stated as 
much in the history he provided to the examiner. 

There is current evidence of arthritis of the cervical spine 
and the right knee but Board will point out that lay 
assertions cannot constitute competent evidence in most 
instances, particularly in matters requiring medical nexus 
evidence.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997), recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  This would apply to the veteran's often-repeated 
assertion that an injury in service resulted in disability of 
the knees and the neck.  Thus, it is not competent lay 
evidence as the term is interpreted.  Moreover medical 
statements such as appearing in the penal system records, 
which are undoubtedly solely based upon such information, are 
accorded no significant probative weight.  Self reported 
history unenhanced by additional comment from an examiner 
does not constitute competent medical evidence.  See Grover 
v. West, 12 Vet. App. 109, 112 (1999), affirming LeShore v. 
Brown, 8 Vet. App. 406 (1995).

The Board must point out that the record does not include an 
opinion more favorable to the claim or one that contradicts 
or leads the Board to reasonably call into question the 
recent VA opinion against the claim.  The appellant's 
testimony did not alert the Board to any competent opinion 
that suggested any connection to military service for a 
disability of the neck or the knees.  

Thus the competent medical evidence of record does adequately 
discount a likely relationship to service for any current 
right knee disability or a neck disability that includes 
headaches.  The Board does not find any opinion of record 
sufficient to place the evidence at least in equipoise.  In 
summary, there does not appear to be at a minimum an 
approximate balance of the evidence to require application of 
the benefit of the doubt rule.  The Board cannot provide its 
own unsubstantiated medical opinion to rebut the negative 
inference the VA examiner made with regard to the long period 
between military service and the first reference to a 
disability of the neck or the knees.  Although the 
regulations provide for a liberal application in cases such 
as the veteran's, there are well-established evidentiary 
elements that must be met before that standard may be 
invoked.  See, e.g., 38 U.S.C.A. § 5107(b), 38 C.F.R. 
§§ 3.103(a), 3.303(a).  


ORDER

Entitlement to service connection for residuals of a neck 
injury with headaches is denied.

Entitlement to service connection for a disability of the 
knees is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


